—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 1, 1993 (People v Pruitt, 190 AD2d 692, cert denied 510 US 880), affirming a judgment of the Supreme Court, Queens County, rendered February 21, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, O’Brien and Santucci, JJ., concur.